Exhibit 10.17

VR HOLDINGS, INC.

SUBSCRIPTION AGREEMENT

VR Holdings, Inc.

1615 Chester Road

Chester, Maryland 21619

Re:

Offering of Common Shares of VR Holdings, Inc. in connection with a merger with
Litigation Dynamics, Inc.

Gentlemen:

1.

Subscription.  The undersigned hereby exchanges 100,000 shares of the common
stock of Litigation Dynamics, Inc., a Texas corporation, par value $0.01 per
share, for 17,500,000 shares of the common stock, par value $0.000001 per share
(the “Common Shares”) in VR Holdings, Inc., a Delaware corporation (the
“Company”) pursuant to that certain Plan and Agreement of Triangular Merger
between VR Holdings, Inc., VRH Merger Sub, Inc. and Litigation Dynamics, Inc.
dated November 21, 2011 (the “Plan of Merger”), and in accordance with the terms
of this Subscription Agreement, and the private placement materials relating to
the offering (the “Offering”) of the Common Shares (the Plan of Merger and such
private placement materials, including all financial statements, exhibits and
schedules contained therein or attached thereto, and any amendments and
supplements thereto, is hereinafter referred to as the “Placement Memorandum”).
 Any capitalized terms used herein shall have the same meaning as used in the
Placement Memorandum.  The undersigned has received a copy of the Placement
Memorandum.  The Common Shares are being offered by the Company.

2.

Representations and Warranties.  The undersigned represents and warrants as
follows:

(a)

The undersigned is an Accredited Investor as defined in Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).

(b)

The undersigned has received information provided to him in writing by the
Company, or information from books and records of the Company, as specified
below.  The undersigned understands that all documents, records and books
pertaining to this investment have been made available for inspection by him,
his attorney and/or his accountant and/or his “Purchaser Representative” as
defined in Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and that the books and records of the Company will be
available, upon reasonable notice, for inspection by the undersigned during
reasonable business hours at the Company’s principal place of business.  The
undersigned and/or his advisers have had a reasonable opportunity to ask
questions of and receive answers from the Company, or a person or persons acting
on its behalf, concerning the Offering, and all such questions have been
answered to the full satisfaction of the undersigned.  No oral representations
have been made and, to the extent oral information has been furnished to the
undersigned or his advisers in connection with the Offering, such information
was consistent with all written information furnished.

(c)

Specifically, the undersigned was provided with access to the Company’s filings
with the Securities and Exchange Commission, including the following:

(i)

The Company’s registration statement on Form S-1 filed pursuant to the
Securities Act.

(ii)

The annual report to stockholders for the most recent fiscal year, any
definitive proxy statement or information statement filed in connection with
that annual report, and, if requested by the undersigned in writing, a copy of
the Company’s most recent Form 10-K pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”).





1




(iii)

The information contained in an annual report on Form 10-K pursuant to the
Exchange Act.

(iv)

The information contained in any reports or documents required to be filed by
the Company under Sections 13(a), 14(a), 14(c), and 15(d) of the Exchange Act
since the distribution or filing of the reports specified above.

(v)

A brief description of the securities being offered, the terms of the Offering,
and any material changes in the Company’s affairs that are not disclosed in the
documents furnished.

(d)

The undersigned (i) has adequate means of providing for his current needs and
possible personal contingencies, (ii) has no need for liquidity in this
investment, (iii) is able to bear the substantial economic risks of an
investment in the Common Shares for an indefinite period, and (iv) at the
present time, could afford a complete loss of such investment.

(e)

The undersigned recognizes that the Company has a limited financial and
operating history and no history of profitable operations, and that the Common
Shares as an investment involve special risks, including those disclosed to the
undersigned by the Company.

(f)

The undersigned understands that the Common Shares have not been nor will be
registered under the Securities Act or the securities laws of any state, in
reliance upon an exemption therefrom for non-public offerings.  The undersigned
understands that the Common Shares must be held indefinitely unless they are
subsequently registered, or an exemption from such registration is available.
 The undersigned further understands that the Company is under no obligation to
register the Common Shares on his behalf or to assist him in complying with any
exemption from registration.

(g)

The Common Shares are being purchased solely for his own account for investment
and not for the account of any other person and not for distribution,
assignment, or resale to others and no other person has a direct or indirect
beneficial interest in the Common Shares.  The undersigned or his advisers have
such knowledge and experience in financial, tax, and business matters to enable
him to utilize the information, made available to him in connection with the
Offering of the Common Shares to evaluate the merits and risks of the
prospective investment and to make an informed investment decision with respect
thereto.

(h)

The undersigned realizes that he may not be able to sell or dispose of his
Common Shares as there will be no public market.  In addition, the undersigned
understands that his right to transfer the Common Shares will be subject to
restrictions against transfer unless the transfer is not in violation of the
Securities Act, and the securities laws of any state (including investor
suitability standards), and the Company consents to such transfer.  The
undersigned also acknowledges that he shall be responsible for compliance with
all conditions on transfer imposed by the Securities Act, or the securities law
of any state and for any expenses incurred in connection with such a proposed
transfer.

(i)

The undersigned, if a corporation, partnership, trust, or other entity, is
authorized and otherwise duly qualified to purchase and hold the Common Shares,
such entity has its principal place of business as set forth on the signature
page hereof, and such entity has not been formed for the specific purpose of
acquiring the Common Shares.

(j)

All information which the undersigned has provided to the Company concerning his
personal situation, his financial position, and his knowledge of financial and
business matters, or, in the case of a corporation, partnership, trust or other
entity, the knowledge of financial and business matters of the person making the
investment decision on behalf of such entity, is correct and complete as of the
date set forth at the end hereof, and if there should be any adverse change in
such information prior to his subscription being accepted, he will immediately
provide the Company with such information.





2




(k)

The undersigned, if he is an individual, is a citizen of the United States of
America, and is at least 21 years of age.

(l)

Compliance with Regulation D.  Pursuant to Regulation D under the Securities
Act, the undersigned understands and agrees that the following restrictions and
limitations are applicable to his purchase, resales, hypothecations or other
transfers of the Common Shares:

(i)

The undersigned agrees that the Common Shares shall not be sold, pledged,
hypothecated or otherwise transferred unless the Common Shares are registered
under the Securities Act, and the securities laws of any state, or are exempt
therefrom;

(ii)

A legend in substantially the following form has been or will be placed on any
certificate(s) or other document(s) evidencing the Common Shares:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT OR DOCUMENT HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAW OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH
SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER OR THE SUBMISSION TO
THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF
1933, AS AMENDED, THE SECURITIES LAW OF ANY STATE, OR ANY RULE OR REGULATION
PROMULGATED THEREUNDER.

(iii)

Stop transfer instructions to the transfer agent of the Common Shares have been
or will be placed with respect to the Common Shares so as to restrict the
resale, pledge, hypothecation or other transfer thereof, subject to the further
items hereof, including the provisions of the legend set forth in subparagraph
(ii) above;

(iv)

The legend and stop transfer instructions described in subparagraphs (ii) and
(iii) above will be placed with respect to any new certificate(s) or other
document(s) issued upon presentment by the undersigned of certificate(s) or
other document(s) for transfer; and

(v)

The undersigned acknowledges that he will be responsible for compliance with all
conditions on transfer imposed by any federal or state securities statute and
securities law administrator and for any expenses incurred by the Company for
legal or accounting services in connection with reviewing such a proposed
transfer and/or issuing opinions in connection therewith.

(m)

The undersigned acknowledges that _________________________________ (complete if
applicable) has acted as his “Purchaser Representative” as defined in Regulation
D promulgated under the Securities Act, and (i) that he can bear the economic
risk of this investment; (ii) he has relied upon the advice of such Purchaser
Representative as to the merits of an investment in the Company and the
suitability of such investment for the undersigned; and (iii) such Purchaser
Representative has confirmed to him, in writing, any past, present or future
material relationship, actual or contemplated, between such Purchaser
Representative or its Affiliates and the Company, or its Affiliates.

(n)

The undersigned understands that neither the Securities and Exchange Commission
nor the securities commission of any state has made any finding or determination
relating to the fairness for public investment in the Common Shares and that the
Securities and Exchange Commission as well as the securities commission of any
state will not recommend or endorse any offering of securities.





3




(o)

The undersigned understands that:

(i)

No assurances are or have been made regarding any economic advantages (including
tax) which may inure to the benefit of the undersigned;

(ii)

No assurances are or have been made concerning the distribution of profits to
the Company’s investors; and

(iii)

He is aware that this subscription is independent of any other subscription for
the Common Shares.

(p)

The undersigned acknowledges and is aware that it never has been represented,
guaranteed, or warranted to him by the Company, its directors, officers, agents
or employees, or any other person, expressly or by implication, as to any of the
following:

(i)

The approximate or exact length of time that he will be required to remain as an
owner of his Common Shares;

(ii)

The percentage of profit and/or amount of or type of consideration, profit or
loss to be realized, if any, as a result of this investment; or

(iii)

That the limited past performance or experience on the part of the Company, or
any future projections will in any way indicate the predictable results of the
ownership of the Common Shares or of the overall financial performance of the
Company.

(q)

The undersigned acknowledges that the Company has made available to him or his
Purchaser Representative, if any, or other personal advisers the opportunity to
obtain additional information to verify the accuracy of the information
furnished to him and to evaluate the merits and risks of this investment.

(r)

The undersigned confirms that he has consulted with his Purchaser
Representative, if any, or other personal advisers and that said Purchaser
Representative or other advisers have analyzed the information furnished to him
and the documents relating thereto on his behalf and have advised him of the
business and financial aspects and consequences of and liabilities associated
with his investment in the Common Shares.  The undersigned represents that he
has made other risk capital investments or other investments of a speculative
nature, and by reason of his business and financial experience and of the
business and financial experience of those persons he has retained to advise him
with respect to investments of this nature.  In reaching the conclusion that he
desires to acquire the Common Shares, the undersigned has carefully evaluated
his financial resources and investments and acknowledges that he is able to bear
the economic risks of this investment.

(s)

The undersigned acknowledges that all information made available to him and/or
his Purchaser Representative, if any, and/or personal advisers in connection
with his investment in the Common Shares, including the information furnished to
him is and shall remain confidential in all respects and may not be reproduced,
distributed or used for any other purpose without the prior written consent of
the Company.

 

4

(t)

The undersigned acknowledges that the Offering of the Common Shares will be on a
“best efforts” basis through various authorized selling agents of the Company.
 The undersigned further acknowledges that the proceeds from the subscriptions
for the Common Shares will be immediately available for use by the Company
without the imposition of any escrow or any requirement that a minimum number of
the Common Shares be sold before such proceeds will be made available for use by
the Company.  Therefore, all of the earlier investors will be more at risk with
respect to the success of the Company than those investors who invest later in
the Offering, inasmuch as the Company may not raise sufficient proceeds from the
Offering to implement its business plan as described in the Placement
Memorandum.  The Company may sell less than the total number of Common Shares
offered.

3.

Indemnification.  The undersigned agrees to indemnify and hold harmless the
Company and its Affiliates from and against all damages, losses, costs, and
expenses (including reasonable attorneys’ fees) which they may incur by reason
of the failure of the undersigned to fulfill any of the terms or conditions of
this subscription, or by reason of any breach of the representations and
warranties made by the undersigned herein, or in any document provided by the
undersigned to the Company.

4.

Limitation on Transfer of the Common Shares.  The undersigned acknowledges that
he is aware that there are substantial restrictions on the transferability of
the Common Shares.  Since the Common Shares will not be, and since the
undersigned has no right to require that they be, registered under the
Securities Act, or the securities laws of any state, the Common Shares may not
be, and the undersigned agrees that they shall not be, sold or transferred
except pursuant to an effective registration statement or an exemption from such
registration statement under said statutes.  The undersigned also acknowledges
that he will be responsible for compliance with all conditions on transfer
imposed by any federal or state securities statute and securities law
administrator and for any expenses incurred by the Company for legal or
accounting services in connection with reviewing such a proposed transfer and/or
issuing opinions in connection therewith.

5.

Survival.  The foregoing representations, warranties and undertakings are made
with the intent that they may be relied upon in determining the undersigned’s
suitability as an investor in the Company and the undersigned hereby agrees that
such representations and warranties shall survive his purchase of the Common
Shares.  The undersigned hereby acknowledges and agrees that he is not entitled
to cancel, terminate or revoke this Subscription Agreement, or any agreements
hereunder, and that this Subscription Agreement and such agreements shall
survive (a) changes in the transactions, documents, and instruments previously
furnished to the undersigned which are not materially adverse, and (b) the
undersigned’s death or disability.

6.

Notices.  All notices or other communications given or made hereunder shall be
in writing and shall be delivered or mailed by registered or certified mail,
return receipt requested, postage prepaid, to the undersigned or to the Company
at the respective addresses set forth herein.

7.

Miscellaneous.

(a)

The undersigned agrees not to transfer or assign this Subscription Agreement, or
any of the undersigned’s interest herein, and further agrees that the transfer
or assignment of the Common Shares shall be made only in accordance with all
applicable laws.

(b)

The undersigned agrees that the undersigned may not cancel, terminate, or revoke
this Subscription Agreement or any agreement of the undersigned made hereunder
and that this Subscription Agreement shall survive the death or disability of
the undersigned and shall be binding upon the undersigned’s heirs, executors,
administrators, successors, and assigns.

(c)

Notwithstanding any of the representations, warranties, acknowledgments, or
agreements made herein by the undersigned, the undersigned does not thereby or
in any other manner waive any rights granted to the undersigned under federal or
state securities laws.

(d)

Words of any gender used in this Subscription Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.  In addition, the pronouns used in this Subscription Agreement shall
be understood and construed to apply whether the party referred to is an
individual, partnership, joint venture, corporation or an individual or
individuals doing business under a firm or trade name, and the masculine,
feminine and neuter pronouns shall each include the other and may be used
interchangeably with the same meaning.





5




(e)

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties.

(f)

Notwithstanding anything herein contained to the contrary, in the event of any
conflict between the terms of this Subscription Agreement or the Placement
Memorandum, the terms of the Placement Memorandum shall control.

(g)

This Subscription Agreement shall be enforced, governed, and construed in all
respects in accordance with the laws of the State of Maryland and all
obligations hereunder shall be deemed performable in Chester, Maryland.

(h)

Within 10 days after receipt of a written request from the Company, the
undersigned agrees to provide such information and to execute and deliver such
documents as reasonably may be necessary to comply with any and all laws and
ordinances to which the Company is subject.

IN WITNESS WHEREOF, I have executed this Subscription Agreement as of the 20th
day of January, 2012.


J. MICHAEL MOORE





6


